Mr. Justice Harker delivered the opinion of the court. Appellant sued appellee in replevin before a justice of the peace to recover twenty-nine bushels of corn sold and delivered to appellee, for which appellee refused to pay the contract price upon the ground that the corn ivas of a defective quality. Defeated before the justice, appellant appealed to the Circuit Court, where a trial was had by the court on an agreed state of facts, resulting in the same judgment as that rendered by the justice. The errors assigned are the finding of the issues for the defendant, the rendering of judgment for the return of the property replevied, the refusal to hold as the law two propositions offered by the plaintiff, and the holding of a proposition given on the court’s own motion. A bill of exceptions in the record filed with us contains only the stipulation of facts. It does not contain any propsitions of law, nor exception to the finding of the court. Tendered propositions of law, like tendered instructions to the jury, must be preserved in the bill of exceptions to entitle a party to have them reviewed in a court of appeal. An exception to the finding of the court and the judgment appears in the record as written up by the clerk; but that will not suffice. It is the settled law of this State that an appellate tribunal will not inquire into the sufficiency of the evidence to support a judgment unless there is an exception to the finding and judgment when tried by the judge without a jury, and that it is essential that such exception shall appear in the bill of exceptions signed and sealed by the judge. Fireman’s Insurance Co. v. Peck, 126 Ill. 493; I. C. R. R. Co. v. O’Keefe, 154 Ill. 508; Ettlinger Printing Co. v. Copelin, 76 Ill. App. 520. In the condition of the record there is no other action to be taken by us than to affirm the judgment. Judgment affirmed.